Jfouttl) Court of
                                   l3>an Antonio,

                                         August 26, 2013


                                      No. 04-12-00813-CR


                                     Tracy Devon BROWN,
                                            Appellant
                                                v.

                                     The STATE of Texas,
                                            Appellee


                  From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR5633
                        The Honorable Angus McGinty, Judge Presiding


                                         ORDER

        The appellant's brief was originally due to be filed on June 24, 2013. The appellant's
first motion for extension of time was granted, extending the deadline for filing the brief to July
24, 2013. On July 25,2013, the appellant filed a second motion for extension of time, requesting
an additional extension of time to file the brief until August 23, 2013, for a total extension of
sixty days.  The motion was granted, and the order stated, "FURTHER REQUESTS FOR
EXTENSIONS OF TIME WILL BE DISFAVORED." On August 23, 2013, appellant filed a
third motion for extension of time, requesting an additional extension of time to file the brief
until September 23, 2013, for a total extension of ninety days.    The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The appellant's brief must be filed by September 23, 2013, or this appeal will be
abated to the trial court for an abandonment hearing. See Tex. R. App. P. 38.8(b).




                                                     Ca'       Stone, Chief Justice


                         fH%REOF, I have hereunto set my hand and affixed the seal of the said
                        fU'ugwst,2013.




                                                     Keith E. Hottle
                                                     Clerk of Court